               4:20-cr-03000-JMG-CRZ Doc # 2 Filed: 09/29/20 Page 1 of 1 - Page ID # 25

 PROB 35                    Report and Order Terminating Probation/Supervised Release
(Rev. 5/01)                              Prior to Original Expiration Date



                                    UNITED STATES DISTRICT COURT
                                                           FOR THE

                                                DISTRICT OF NEBRASKA


                UNITED STATES OF AMERICA

                               v.                                      Crim. No. 4:20CR03000
                         Tom Brennan



          On         December 20, 2019          the above named was placed on probation/supervised release for a period of

36 Months. Mr. Brennan died on September 7, 2020. It is accordingly recommended that Mr. Brennan’s supervision be

formally terminated by the Court.




                                                                         Respectfully submitted,




                                                                                           U.S. Probation Officer




                                                      ORDER OF COURT
          Pursuant to the above report, it is ordered that the probationer/supervised releasee be discharged from supervision

and that the proceedings in the case be terminated.

          Dated this 29th              day of    September                             , 20 20         .




                                                                                         John M. Gerrard
                                                                                     Chief U.S. District Judge
